Citation Nr: 0007204	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  90-22 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
damage of the anal sphincter as secondary to VA medical 
treatment in August 1985.

2.  Entitlement to compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for hypothyroidism due to 
surgery, sleep apnea due to airway obstruction as a result of 
intubation, and coronary artery disease due to airway 
obstruction as a result of such intubation.

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD),

6.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to October 
1949.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

This case was last remanded by the Board in September 1999 to 
afford the veteran a "Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999) and 38 C.F.R. § 20.704 (1999).  He attended a travel 
board hearing before the undersigned Member of the Board at 
the RO in October 1999.  A copy of the hearing transcript is 
on file.  The case has been returned to the Board for 
appellate consideration.  

An historical review of the record shows that in March 1991 
the Board, in pertinent part, denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for damage to the anal sphincter claimed to 
be the result of VA medical treatment in August 1985, on 
appeal from a rating decision by the North Little Rock, 
Arkansas, VARO.  



The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 1992 the Court 
rendered a Memorandum Decision which vacated the Board's 
March 1991 decision and remanded the case to the Board for 
further proceedings consistent with that decision.  

Upon return of this case to the Board it was subject to a VA 
wide stay of cases affected by Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), pending further appellate review of Gardner.  
The decision by the Court was subsequently affirmed, Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 115 S.Ct. 552 
(1994) and the stay on the adjudication of cases affected by 
Gardner involving claims for benefits under 38 U.S.C.A. § 
1151 was lifted in January 1995.

In May 1995 the Board remanded the issue of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for damage of the anal sphincter as a 
result of VA surgical treatment in August 1985 to the RO for 
additional development of the evidence to include an opinion 
from a VA medical specialist.  A VA rectal examination with 
opinion was obtained in September 1997.

In September 1998 the veteran's representative requested that 
the VA specialist who conducted the September 1997 VA 
examination respond to a list of interrogatories pertinent to 
the veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  

In October 1998 the VA physician responded to the September 
1998 interrogatories.  However in January 1999 and January 
2000 the representative advised that he had never received 
the VA physician's responses.  Accordingly, this issue is 
addressed in the remand portion of the decision.  



Also, the record shows that in September 1998, the RO denied 
the veteran's claim of entitlement to service connection for 
hypothyroidism due to surgery, sleep apnea due to airway 
obstruction as a result of intubation and coronary artery 
disease due to airway obstruction as a result of intubation 
based at a VA medical facility in July 1991 and June 1997.  

In October 1998 the veteran filed a notice of disagreement 
(NOD) with respect to such issue but was not provided a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  This issue is addressed in the remand portion of 
the decision.

In October 1998 the veteran and his representative raised the 
issue of entitlement to service connection for a pulmonary 
disorder as secondary to nicotine dependence.  During a 
February 1999 RO hearing the veteran gave testimony with 
respect to such issue.  In July 1992 the veteran raised the 
issue of entitlement to service connection for hearing loss.  
As these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The issues of entitlement to service connection for PTSD and 
a TDIU are addressed in the remand portion of the decision.  


FINDING OF FACT

The claims of entitlement to service connection for nicotine 
dependence and coronary artery disease are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for nicotine 
dependence and coronary artery disease are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran's military occupational 
specialty (MOS) was radio repairman.  He did not participate 
in any battles nor did he receive any awards for combat 
action.  He received the Army Occupation Medal (AOM) and the 
World War II Victory Medal.  

Service medical records are negative for any evidence or 
findings of cardiovascular disease, a psychiatric disability 
including PTSD, or nicotine dependence.  During a period of 
hospitalization from June to August 1949 for hepatitis there 
was an entry under habits, including tobacco, noting 
"(illegible word) pack of (illegible word) a day".  A chest 
X-ray in July 1949 shows the heart and lungs were negative.  
The October 1949 separation examination report shows blood 
pressure was 120/80.  A chest X-ray was negative.  

A July 1950 VA general medical examination report shows that 
cardiovascular and psychiatric evaluations were normal.  
Blood pressure was 110/60.  Chest X-ray was negative.  There 
was no reference to the use of tobacco products or nicotine 
dependence.

A July 1953 VA hospital summary shows the veteran was treated 
for schizophrenic reaction, hebephrenic type, latent, 
chronic.  There were no other pertinent abnormalities and the 
hospital admission physical examination was negative for any 
cardiovascular abnormality.  Cholesterol level was 117.  

A June 1955 VA general medical examination report shows that 
cardiovascular and psychiatric evaluations were normal.  On 
cardiovascular evaluation the blood pressure readings were 
110/70; 120/80; 110/70; 115/70 and 110/70.  The peripheral 
vessels were not sclerotic.  Heart thrust, size, rhythm and 
sounds were negative.  On exercise testing the veteran 
performed 50 hops without developing chest pain.  Chest X-ray 
was negative.  There was no reference to the use of tobacco 
products or nicotine dependence.  The veteran's build was 
described as medium, and he was considered to be in a good 
state of nutrition.  

A January 1984 VA hospital summary references treatment of 
status post left hemisphere cerebrovascular accident (CVA) in 
December 1983.  An aortic arch study with four vessel runoff 
showed no abnormalities.  On objective examination no carotid 
bruits were noted.  Carotids were 3-plus bilaterally.  The 
veteran complained of a long history of right upper quadrant 
pain associated with fatty foods and requested a workup.  

A May 1985 VA neurologic examination report shows no 
psychiatric disability was identified, nor were any definite 
residuals of a claimed CVA found.  

A May 1985 VA general medical examination report was negative 
for cardiovascular disease.  There was no reference to the 
use of tobacco products or nicotine dependence.  Laboratory 
studies showed cholesterol at 226 with normal values shown as 
between 140-270 MG/DL.  

A June 1985 VA clinical record shows a blood pressure reading 
of 160/90.  No associated underlying cardiovascular disease 
was noted

A July 1985 VA neurological clinical record shows that 
Minnesota Multiphasic Personality Inventory (MMPI) showed a 
conversion type personality.  

A December 1985 VA neurological clinical record shows that 
MMPI testing showed somatization and chronic anxiety.  

A May 1987 VA psychiatric examination report shows a 
generalized anxiety disorder with conversion features was 
noted along with residuals of multiple cerebral infarcts.  

A May 1987 VA general medical examination report shows normal 
cardiovascular findings.  

A favorable decision from the Social Security Administration 
in the late 1980's is silent for the presence of coronary 
artery disease, PTSD, nicotine dependence or the use of 
tobacco products.  

An August 1991 VA general medical examination report shows 
the veteran recounted a history of hypertension and/or heart 
disease with stroke in 1982.  Diagnoses did not reflect the 
presence of cardiovascular disease or reference to the use of 
tobacco products or nicotine dependence.

A January 1992 VA psychiatric examination report shows no 
psychiatric disorder or condition was found. 

A January 1992 VA general medical examination report was 
silent for cardiovascular disease.  Diagnoses did not reflect 
the presence of cardiovascular disease or reference to the 
use of tobacco products or nicotine.

A February 1998 VA cardiology clinical record shows the 
veteran claimed that he had quit smoking in the 1970's.  

A VA hospital summary from February 27 to March 2, 1998 shows 
the veteran had a history of diabetes mellitus (now on 
insulin), systemic arterial hypertension and a family history 
of coronary artery disease.  He denied having a tobacco 
habit.  He was referred to cardiac catheterization due to 
progressive exertional chest pain.  A February 1998 VA 
cardiac catheterization concluded in a finding of significant 
3 vessel coronary artery disease.  

In April 1998 the veteran submitted a claim of entitlement to 
service connection for cardiovascular disease as secondary to 
nicotine dependence in service.

An August 1998 VA medical opinion shows that the veteran's 
coronary artery disease was produced by a deposition of 
cholesterol plaques and coronary obstruction.  (The record 
showed that veteran's cholesterol level was shown as within 
normal limits as of the mid 1980's.)  An undated opinion by 
the same VA physician noted that a plausible and realistic 
basis for the veteran's heart disease was that of diabetes as 
well as other attendant factors such as obesity.  

In September 1998 GCE, M.D., noted the veteran exhibited 
mental symptoms of rectal fixation due to traumatic 
experience with VA.  

In October 1998 the RO requested information regarding the 
veteran's tobacco product use history.  He was notified of 
the evidence needed to complete his claim.  No response was 
received.

In October 1998 the RO notified the veteran of the evidence 
needed to complete his claim of entitlement to service 
connection for PTSD.  The letter was reissued in February 
1999 because the veteran claimed nonreceipt.  No response was 
received.  Both letters were sent to the veteran's address of 
record.  Neither letter was returned as undeliverable.   

In February 1999, the veteran and his wife provided testimony 
before a hearing officer at the RO in February 1999.  Service 
connection for heart disease as secondary to nicotine 
dependence was one of the issues addressed at the hearing. 

In October 1999 the veteran and his wife provided testimony 
before the undersigned Member of the Board sitting at the RO.  
A copy of the hearing transcript (T.) is on file.  He claimed 
that Dr. GCE felt that because of the stressors in World War 
II he developed PTSD.  T.-11.  (Such evidence from Dr. GCE is 
not of record.)  He noted that he started to smoke in service 
up to three packs per day, and quit in 1961.  T.12-14.  The 
veteran testified he was told by VA physicians at Roosevelt 
that if he had not quit smoking, he would not have survived.  
T.-15.  He denied there were any other opinions in this 
regard.  T.-19. 





Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§§  1110, 1131 (West 1991). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be presumed to have been incurred in 
service if the disability is arteriosclerosis (coronary 
artery disease) and manifested to a compensable degree within 
one year following separation. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.307, 3.309 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required when the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection is warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (1999). 

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

The Court has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology to meet the burden of a 
well grounded claim.  Voerth v. West, 13 Vet. App. 489.  

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).



Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1999).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well- groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.


Tobacco Claims

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.

The threshold issue in such cases is whether the claim is 
well grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well groundedness threshold.

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the veteran must provide medical evidence 
of a current disability, medical or lay evidence of tobacco 
use in service, and medical evidence of a relationship 
between the current disability and tobacco use during active 
service in order to establish a well grounded claim.  See 
Letter from the Acting VA Undersecretary for Benefits (USB 
Letter 20-97-14).

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1999) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.

The question of whether a veteran is dependent on nicotine 
dependence is a medical issue.  See VAOPGCPREC 19-97.  The 
Board is bound by the precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifested during service or within any 
applicable presumption period.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claims of entitlement to service 
connection for nicotine dependence and coronary artery 
disease as secondary thereto must be denied as not well 
grounded.

The Board notes that the veteran filed his claim for service 
connection for nicotine dependence and coronary artery 
disease as secondary thereto in April 1998.  Therefore, 
service connection of a tobacco-related death or disability 
can be established in two basic ways, direct service 
connection or secondary service connection.  See VAOPGCPREC 
19-97.

The veteran's statements regarding his smoking history are 
presumed credible for well grounded purposes.  He has also 
established that he has been diagnosed with coronary artery 
disease; however he has not provided competent evidence that 
he has, or was ever diagnosed with, nicotine dependence, nor 
of a medical nexus linking his current disability to 
inservice smoking or to service in general.

The Board notes there is no medical evidence of nicotine 
dependence in service or at any time since service.  Neither 
the Board nor the veteran are qualified to express a 
competent medical opinion as to the existence of nicotine 
dependence, in the veteran, much less as to a link thereof if 
existent to service.  See Colvin v. Derwinski, Vet. App. 132 
(1992); Espiritu, 2 Vet. App. 492; Grottveit, 5 Vet. App. 93.  
As such, the claim to service connection for nicotine 
dependence is not well grounded.  

The veteran has asserted that his current coronary artery 
disease is the result of smoking that began in service.  As 
has just been discussed, service connection is not in effect 
for nicotine dependence.  

There is no medical opinion of record which supports a 
finding of an etiologic link or nexus between the veteran's 
in-service cigarette smoking and his current coronary artery 
disease.  Rather, the medical opinions of record are to the 
contrary.  Neither the veteran nor the Board is competent to 
make such a determination, as it is a medical question which 
requires medical expertise.  See Espiritu, 2 Vet. App. at 494 
and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1992).  

Moreover, the Board may not overlook the fact that the 
veteran has testified that physicians have told him that if 
he had not stopped smoking when he did that he would not be 
alive today.  He also indicated that he was never 
specifically told by any physician that his current 
cardiovascular disability was related to the remote period 
when he smoked.  Such testimony appears consistent with the 
finding of the lack any evidence of a causal relationship 
between the veteran's in-service cigarette smoking and his 
current coronary artery disease. 

As stated by the Court, "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is plausible or 
possible is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). The record does not reveal that the veteran 
possesses any medical expertise and indeed has not claimed 
such expertise.  Thus, the veteran's lay medical assertions 
that his use of tobacco in service caused his cardiovascular 
disease have no probative value.  See Espiritu, 2 Vet. App. 
492; Grottveit, 5 Vet. App. at 93.  On the issue of medical 
causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ." 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

While the Board has no reason to doubt the veteran's 
assertions that he smoked during service, he has failed to 
present any competent medical evidence that such in-service 
smoking is related to his current cardiovascular pathology.  
Cf. Combee v. Brown, 34 F. 3d 1039, 1942 (Fed. Cir. 1994): 
"Proof of direct service connection thus entails proof that 
exposure during service caused the malady that appears many 
years later."

The evidence of record does not contain any medical evidence 
relating the veteran's cardiovascular disability to cigarette 
smoking during service.  As noted above, the veteran has not 
alleged that his coronary artery disease began during his 
period of service, and his service medical records do not 
reflect any such disability during service.  Medical evidence 
showing a causal relationship between his heart disorder and 
service is required for a well-grounded claim pursuant to 
Caluza.  As there is no such medical evidence of record, a 
claim for service connection on the basis of cigarette 
smoking in service must be denied.

Furthermore, there is no medical evidence of record showing 
that the veteran's current cardiovascular disability is 
related to nicotine dependence, directly or indirectly.  That 
is, there is no evidence that the veteran's cardiovascular 
disability was due to cigarette smoking and that cigarette 
smoking was due to nicotine dependence.  The claim for 
service connection for cardiovascular disease based on 
nicotine dependence is not well grounded.

Also, the Board notes that the evidence of record lacks 
competent medical evidence of a nexus between the veteran's 
coronary artery disease as first demonstrated many years 
postservice with any incident of active service.

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claims for entitlement 
to service connection for nicotine dependence and coronary 
artery disease including as secondary to nicotine dependence 
are denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for nicotine dependence and coronary artery disease are not 
well grounded, the doctrine of reasonable doubt has no 
application to his claims.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for nicotine dependence and 
coronary artery disease, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in September 1998 the veteran's 
representative requested that the VA specialist that 
conducted the VA examination in September 1997 with expressed 
relevant opinion respond to a list of interrogatories 
pertinent to the veteran's claim of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for damage to the anal sphincter claimed to 
be the result of VA medical treatment in August 1985.  In 
October 1998, the VA examiner responded to the 
interrogatories presented in September 1998; however, a copy 
of such response was never provided to the veteran or his 
representative.  

Prior to any additional consideration of such issue by the 
Board, the RO must furnish the veteran and his representative 
with a copy of the October 1998 response to interrogatories 
by the VA physician.

Also, as noted earlier, the RO must furnish the veteran and 
his representative with a statement of the case in response 
to the veteran's notice of disagreement with the denial of 
entitlement to disability benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for hypothyroidism due to surgery, 
sleep apnea due to airway obstruction as a result of 
intubation and coronary artery disease due to airway 
obstruction as a result of intubation based at a VA medical 
facility in July 1991 and June 1997 with opportunity to 
perfect his appeal by filing a timely substantive appeal.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

During the October 1999 hearing before the undersigned Member 
of the Board sitting at the RO the veteran specifically 
stated that Dr. GCE had examined him and determined that he 
had PTSD due to stressors of World War II in Germany.  Such 
pertinent private medical records are not on file. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999).

The Board notes that the Court has held that there is some 
duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103(a) , 
depending on the particular facts in each case.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  This holding was modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), wherein the Court found there 
was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded.  
The RO should arrange to obtain all pertinent outstanding 
medical records from Dr. GCE regarding the veteran's claim of 
entitlement to service connection for PTSD.  
Additionally, the record shows that overlooked in the 
development of the veteran's claims is the raised issue of 
entitlement to an increased evaluation for service-connected 
infectious hepatitis filed in February 1995 but never 
formally adjudicated by the RO.  Such issue is inextricably 
intertwined with the certified issue of entitlement to a 
TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, to ensure that VA has met its duty to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case in response to the veteran's 
notice of disagreement with the denial of 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for hypothyroidism due to surgery, 
sleep apnea due to airway obstruction as 
a result of intubation and coronary 
artery disease due to airway obstruction 
as a result of intubation based at a VA 
medical facility in July 1991 and June 
1997.  The veteran should be advised of 
the need to file a substantive appeal if 
he wishes appellate review.

3.  The RO should provide the veteran and 
his representative with a copy of the VA 
physician's response in October 1998 to 
interrogatories submitted in September 
1998 with respect to the veterans claim 
of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for damage to the anal sphincter 
claimed to be the result of VA medical 
treatment in August 1985.  

4.  The RO should obtain from the veteran 
any necessary authorization or medical 
releases for the purpose of obtaining Dr. 
GCE's treatment reports referable to the 
claim of service connection for PTSD, 
including any psychiatric evaluations in 
which Dr. GCE noted that the veteran has 
PTSD related to stressors of World War 
II.  Any obtained records should be 
associated with the claims file.  If and 
only if the RO determines that such 
obtained evidence establishes a well-
grounded claim of entitlement to service 
connection for PTSD, the RO should 
proceed with the following development 
with respect to the veteran's PTSD claim; 

The RO should request from the 
veteran a comprehensive statement 
containing as much detail as 
possible regarding the stressors he 
alleges he was exposed to in 
service.  The veteran is advised 
that this evidence is vitally 
necessary in order to obtain 
supportive evidence of the stressful 
events and that he must be as 
specific as possible, because 
without such detail, an adequate 
search for verifying information 
cannot be conducted.

The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain copies of the veteran's 
complete service personnel file.  If 
no such records are obtainable, the 
NPRC should inform VA of its 
findings.  Any obtained data should 
be associated with the claims file.



With the additional information 
obtained, the RO should review the 
file including the pertinent hearing 
transcripts in February 1999 and 
October 1999 and prepare a summary 
of all the claimed stressors.  The 
summary, the personnel records, and 
all associated documents to include 
a copy of the veteran's record of 
service (DD-214), should be sent to 
the United States Armed Services 
Center For Research Of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-
3197, for verification of the 
veteran's alleged stressors.

Following the above, the RO must 
make a specific determination, based 
upon the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors 
in service, and if so, what was the 
nature of the specific stress or 
stressors.  The attention of RO is 
directed to Zarycki v. Brown, 6 Vet. 
App. 91 (1993) and Cohen v. Brown, 
10 Vet. App. 128 (1997).  The RO 
must specifically render a finding 
as to whether the appellant "engaged 
in combat with the enemy."  If the 
RO determines that the record 
establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors 
in service it has determined is or 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility 
questions raised by the record.


If and only if the RO determines 
that the record establishes the 
existence of a stressor or 
stressors, the RO should arrange for 
the veteran to be accorded an 
examination by a board of two VA 
psychiatrists who have not 
previously examined him to determine 
the nature and etiology of any 
psychiatric disorder(s) including 
PTSD which may be present.  The RO 
is to stress to the veteran the 
seriousness of the scheduled 
examination, the importance of a 
definite diagnosis, and the 
obligation of reporting to the 
examination at the proper place and 
time.  The claims file and a 
separate copy of this remand must be 
made available to each examiner 
prior and pursuant to conduction and 
completion of the examinations.

The RO must specify for the 
examiners the stressor or stressors 
that it has determined are 
established by the record and the 
examiners must be instructed that 
only those events may be considered 
for the purpose of determining 
whether exposure to a stressor in 
service has resulted in current 
psychiatric symptoms and in 
determining whether the nature of 
the alleged event is of the quality 
required to produce PTSD.

The examination report should 
reflect review of the pertinent 
material in the claims folder.  The 
examiners should integrate the 
previous psychiatric findings and 
diagnoses with the current findings 
to obtain an accurate picture of the 
nature of the veteran's psychiatric 
status.  




If a diagnosis of PTSD is deemed 
appropriate, the examiners should 
specify (1) whether each alleged 
stressor found to be established by 
the record by the RO was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO 
and found to be sufficient to 
produce PTSD by the examiners.  The 
examiners must be requested to 
express an opinion as to the 
etiology of any psychiatric 
disorder(s) found present, and 
whether any is or are related to 
service.

The examination report should 
include the complete rationale for 
all opinions expressed. Any 
necessary special studies including 
PTSD sub scales should be conducted.  
The examiners must be requested to 
assign a Global Assessment of 
Functioning Score (GAF) consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders, and explain what the 
assigned score means.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.





5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service-connection for a psychiatric 
disorder including PTSD in light of 38 
U.S.C.A. 1154 (b) (West 1991 & Supp. 
1999); Collette v. Brown, 82 F.3d 389 
(1996); Zarycki v. Brown, 6 Vet. App. 91 
(1993) and Cohen v. Brown, 10 Vet. App. 
128 (1997).

7.  The RO should formally adjudicate the 
inextricably intertwined issue of 
entitlement to an increased (compensable) 
evaluation for service-connected 
infectious hepatitis.  The RO should 
include documentation of consideration of 
the applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).  
Thereafter, the RO should readjudicate 
the issue of entitlement to a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



